 Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 1 of 20 PageID #: 371




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )       Criminal Action No. 20-56 MN
                                           )
ADRIAN WOOD,                               )
                                           )
                     Defendant.            )

                                  MEMORANDUM OPINION

Christopher R. Howland, Assistant United States Attorney, United States Department of Justice,
Wilmington, Delaware. Attorney for Plaintiff.

Janet Bateman, Assistant Federal Public Defender, District of Delaware. Attorney for
Defendant.




July 20, 2021
Wilmington, Delaware
 Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 2 of 20 PageID #: 372




NOREIKA, U.S. DISTRICT JUDGE:

       Before the Court are Defendant Adrian Wood’s two motions (D.I. 22, 25) to dismiss the

Indictment (D.I. 14) charging Defendant with violation of 18 U.S.C. § 231(a)(3). The motions are

filed pursuant to Rule 12(b) of the Federal Rules of Criminal Procedure, asserting selective

prosecution, that the Indictment fails to state a valid offense, and that 18 U.S.C. § 231(a)(3) is

unconstitutional. For the reasons set forth below, this Court DENIES both of Defendant’s motions.

I.     FACTUAL BACKGROUND

       The essential facts are not in dispute. On May 25, 2020, George Floyd died while in the

custody of the Minneapolis Police Department. As a result, protests were held around the country.

One such protest was held in Wilmington, Delaware on May 30, 2020. Defendant participated in

the Wilmington protest, which began around 2:00 p.m. near Rodney Square. The protestors split

into two groups at around 3:30 p.m., with one group remaining near Rodney Square and the second

group moving toward Trolley Square. Defendant was in the second group.

       At around 7:00 p.m., several protestors in the second group began to throw rocks at a police

vehicle driven by Sergeant Evans of the Wilmington Police Department (“WPD”). Sergeant Evans

saw Defendant throw a brick that shattered the back window of his police vehicle. Sergeant Evans

described the Defendant to assisting officers but pulled away from the group to prevent further

escalation of violence.

       Defendant was arrested around 11:00 p.m. by a different WPD officer. This officer

recognized Defendant based on Sergeant Evans’ earlier description. Thereafter, Sergeant Evans

positively identified Defendant as the individual who shattered his back window. Defendant was

released the night of his arrest because of computer problems at the WPD station but was told to




                                                1
 Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 3 of 20 PageID #: 373




return the following day. When he returned, Defendant agreed to an interview with the FBI, during

which he admitted to throwing the brick.

II.     PROCEDURAL BACKGROUND

        Defendant was charged on June 1, 2020 by the State of Delaware with two felonies and

several misdemeanors. On June 8, 2020, the United States lodged a criminal complaint in federal

court charging Defendant with one count of Civil Disorder in violation of 18 U.S.C. § 231(a)(3).

The United States did not seek to detain Defendant. Delaware dismissed the state charges against

Defendant on July 8, 2020. The Grand Jury for the District of Delaware indicted Defendant on

September 10, 2020 on the Civil Disorder charge. The Indictment in its entirety states as follows:

               On or about May 30, 2020, in the District of Delaware, the
               defendant, ADRIAN WOOD, did knowingly commit an act to
               obstruct, impede, and interfere with a law enforcement officer
               lawfully engaged in the lawful performance of the officer’s official
               duties incident to and during the commission of a civil disorder,
               which obstructed, delayed, and adversely affected commerce and
               the movement of articles or commodities in commerce, namely: the
               defendant, ADRIAN WOOD, incident to and during the
               commission of a civil disorder, knowingly and willfully caused
               damage to a police officer’s police vehicle by throwing a hard
               projectile through the back window of the vehicle while the police
               officer was engaged in the lawful performance of official duties.

        In violation of 18 U.S.C. § 231(a)(3).

(D.I. 14).

        Defendant filed his Motion to Dismiss for Selective Prosecution (D.I. 22) on

January 21, 2021, claiming selective prosecution based on an asserted “contrast between the

treatment of multi-racial crowds protesting largely peacefully against racism in the criminal justice

system and the treatment of a mostly white crowd violently storming the Capitol to overturn a

peaceful democratic election.” (D.I. 22 at 11). Defendant subsequently filed his Motion to Dismiss

Indictment (D.I. 25) on January 28, 2021, challenging the constitutionality of 18 U.S.C. § 231(a)(3)



                                                 2
 Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 4 of 20 PageID #: 374




and asserting that the Indictment suffers defects that require dismissal. Specifically, Defendant

argues that § 231(a)(3) exceeds Congress’s powers under the Commerce Clause. Additionally,

Defendant argues that § 231(a)(3) is a content-based restriction on expression that fails strict

scrutiny, and thereby violates the First Amendment. Defendant also argues § 231(a)(3) violates

the Fifth Amendment’s Due Process Clause because it is unconstitutionally vague. Finally,

Defendant argues that the boilerplate allegations in the Indictment violate the presentment and

notice functions of the grand jury indictment under the Fifth and Sixth Amendments as well as

Rule 7(c) of the Federal Rules of Criminal Procedure.

       The United States filed an Omnibus Response to Defendant’s Motions to Dismiss (D.I. 28)

on March 29, 2021. The United States argues that the Indictment is sufficient and further argues

that Defendant fails to carry his burden to show that § 231(a)(3) is unconstitutional on any of the

theories proffered. Defendant filed a Reply to Government’s Omnibus Response to Defendant’s

Motions to Dismiss (D.I. 31) on May 12, 2021 maintaining the assertions as to the

unconstitutionality of 18 U.S.C. § 231(a)(3) and the insufficiency of the Indictment.

III.   DISCUSSION

       A.      Selective Prosecution

       “A selective-prosecution claim is not a defense on the merits to the criminal charge itself,

but an independent assertion that the prosecutor has brought the charge for reasons forbidden by

the Constitution.” United States. v. Armstrong, 517 U.S. 456, 463 (1996). The standard to prove

selective prosecution is a “demanding one” as such a claim “asks a court to exercise judicial power

over a ‘special province’ of the Executive.” Id. at 464 (citing Heckler v. Chaney, 470 U.S. 821,

832 (1985)). The Attorney General and the United States Attorneys retain broad discretion to

enforce criminal laws. Id. (citing Wayte v. United States, 470 U.S. 598, 607 (1985)). “In the




                                                3
 Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 5 of 20 PageID #: 375




absence of clear evidence to the contrary, courts presume that they have properly discharged their

official duties.” Id. The decision to prosecute rests entirely in the prosecutor’s discretion so long

as there exists probable cause to believe that the accused committed the offense. Id.

       To demonstrate selective prosecution, a defendant must show that the federal prosecutorial

policy was “motivated by a discriminatory purpose” and had a “discriminatory effect.” Id. at 465.

The defendant “must establish each of these elements with clear evidence sufficient to overcome

the presumption of regularity that attaches to decisions to prosecute.” United States v. Taylor, 686

F.3d 182, 197 (3d Cir. 2012) (internal quotations and citation omitted). The defendant bears the

burden to make a “credible showing” that “persons similarly situated have not been prosecuted”

and that “the decision to prosecute was made on the basis of an unjustifiable standard, such as race,

religion, or some arbitrary factor.” United States v. Schoolcraft, 879 F.2d 64, 68 (3d Cir. 1989).

       Compelling discovery in aid of a claim of selective prosecution requires a “correspondingly

rigorous standard.” Armstrong, 517 U.S. at 468. To compel discovery, the defendant must provide

“some evidence tending to show the existence of the essential elements of the defense,

discriminatory effect and discriminatory intent.” Taylor, 686 F.3d at 197 (quoting United States

v. Hedaithy, 392 F.3d 580, 607 (3d Cir. 2004)).

               1.      Discriminatory Intent

       Defendant asserts that the United States’ decision to prosecute him was based on his

participation in protected First Amendment activity, namely, protesting. (D.I. 22 at 4). Defendant

recounts statements made by former-President Donald Trump and former-Attorney General

William Barr to bolster his claim. (Id. at 4-5). What Defendant fails to do, however, is demonstrate

how these broad statements by public officials relate to the decision to prosecute him. With respect

to a claim of selective prosecution, this Court is skeptical of the weight of any evidence that does




                                                  4
 Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 6 of 20 PageID #: 376




not involve the decisionmakers directly involved in the defendant’s case. Indeed, if the standard

required for selective prosecution is to be demanding, it cannot be satisfied by statements

tangentially related to Defendant made by public officials not directly involved in the decision to

prosecute. Furthermore, as the United States notes in its response, the statements by former-

Attorney General Barr proffered by Defendant were made months after Defendant’s alleged

conduct and after the grand jury returned its indictment.

        Defendant also argues that because “[t]he State of Delaware has the interest, ability, and

willingness to prosecute this case and impose an appropriate sentence if [Defendant] is convicted,”

that is evidence of discriminatory intent of the United States in prosecuting him. (D.I. 22 at 13).

Although Delaware may have the interest, ability, and willingness to prosecute Defendant for his

conduct, so does the United States. Defendant fails to cite any authority indicating that the

availability of a prosecution by a state would make a federal decision to prosecute improper.

        Moreover, by asserting that the United States is prosecuting him because of his

participation in “protected First Amendment activity,” Defendant overlooks the violent conduct

that led to the prosecution. (D.I. 22 at 4). The facts of the case are not in dispute and, to this Court,

presented the United States with probable cause to believe that Defendant had committed the

offense. This left the decision to prosecute entirely within the prosecutor’s discretion. This Court

agrees with the United States when it says that “the record establishes that the government properly

exercised its discretion to prosecute Defendant after considering the totality of his conduct.”

(D.I. 28 at 38). Thus, Defendant’s evidence of discriminatory intent fails to meet the demanding

standard required to have the Indictment dismissed or to compel discovery on the matter.




                                                   5
 Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 7 of 20 PageID #: 377




               2.      Discriminatory Effect

       To establish discriminatory effect, the defendant must show that similarly situated persons

could have been but were not prosecuted. Taylor, 686 F.3d at 197. “Persons are similarly situated

under the Equal Protection Clause when they are alike ‘in all relevant aspects.’” Startzell v. City

of Philadelphia, 533 F.3d 183, 203 (3d Cir. 2008) (quoting Nordlinger v. Hahn, 505 U.S. 1, 10

(1992)).

       Here, with respect to discriminatory effect, Defendant relies on a high-level account of the

January 6, 2021 riot at the United States Capitol and the subsequent federal response to those

involved in the riot. In doing so, however, Defendant fails to point to a similarly situated person

who engaged in similar activity but was not prosecuted. (D.I. 28 at 39).

       Moreover, Defendant misstates what is required for a credible showing of discriminatory

effect when he lists examples of charges brought against those involved in the riot at the Capitol

on January 6th. Defendant argues that most of the Capitol rioters charged were charged with

misdemeanors – not a violation of 18 U.S.C. § 231(a)(3). The examples set forth by Defendant,

however, fail to show how these individuals are similarly situated or engaged in similar conduct

to Defendant but were not charged under the same statute. Furthermore, that scores of the Capitol

rioters have since been charged with violation of § 231(a)(3) belies the selective prosecution claim

based on the analogy the Defendant draws between his actions and the Capitol riot. Like the

arguments regarding discriminatory intent, Defendant’s arguments of discriminatory effect do not

meet the demanding standard selective prosecution claims demand.

       In sum, Defendant has failed to make a credible showing of “the existence of the essential

elements of” selective prosecution. Taylor, 686 F.3d at 197. Defendant’s claim of selective




                                                 6
    Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 8 of 20 PageID #: 378




prosecution therefore fails, and his motion to dismiss the indictment and to compel additional

discovery is denied.

        B.     Constitutionality of 18 U.S.C. § 231(a)(3)

        Defendant challenges the constitutionality of 18 U.S.C. § 231(a)(3) on multiple grounds.

This statute has passed constitutional muster in numerous challenges over more than five decades,

most recently in United States v. Pugh, No. 1:20-CR-73-TFM (S.D. Ala. May 13, 2021). 1 This

Court agrees with the reasoning in Pugh and for the reasons set forth below, rejects Defendant’s

arguments that § 231(a)(3) is unconstitutional.

        As a preliminary matter, Defendant references the legislative history of § 231(a)(3) and

outlines racial motivations underlying specific representatives’ support for the statute when it was

enacted. This Court, however, must begin its analysis with the language of the statute, not the

legislative history. Indeed, “where the statutory language provides a clear answer, [the Court’s

analysis] ends there as well.” Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 438 (1999) (internal

citation omitted); see also Biskupski v. Att’y Gen. of U.S., 503 F.3d 274, 280 (3d Cir. 2007) (“This

is so because our role is to give effect to the will of Congress, and where its will has been expressed

in reasonably plain terms, that language must ordinarily be regarded as conclusive.” (internal

quotations and citation omitted)).

        The language of the statute at issue here states:

               Whoever commits or attempts to commit any act to obstruct,
               impede, or interfere with any fireman or law enforcement officer
               lawfully engaged in the lawful performance of his official duties
               incident to and during the commission of a civil disorder which in
               any way or degree obstructs, delays, or adversely affects commerce
               or the movement of any article or commodity in commerce or the
               conduct or performance of any federally protected function – Shall



1
        The challenge in Pugh was virtually identical to the challenge here.

                                                  7
 Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 9 of 20 PageID #: 379




               be fined under this title or imprisoned not more than five years, or
               both.

18 U.S.C. § 231(a)(3). “Civil disorder” is defined as “any public disturbance involving acts of

violence by assemblages of three or more persons, which causes an immediate danger of or results

in damage or injury to the property or person of any other individual.” 18 U.S.C. § 232(1).

“Commerce” is defined as “commerce (A) between any State or the District of Columbia and any

place outside thereof; (B) between points within any State or the District of Columbia, but through

any place outside thereof; or (C) wholly within the District of Columbia.” 18 U.S.C. § 232(2).

               The term “federally protected function” means any function,
               operation, or action carried out, under the laws of the United States,
               by any department, agency, or instrumentality of the United States
               or by any officer or employee thereof; and such term shall
               specifically include, but not be limited to, the collection and
               distribution of the United States mails.

18 U.S.C. § 232(3).

               The term “law enforcement officer” means any officer or employee
               of the United States, any State, any political subdivision of a State,
               or the District of Columbia, while engaged in the enforcement or
               prosecution of any of the criminal laws of the United States, a State,
               any political subdivision of a State, or the District of Columbia; and
               such term shall specifically include members of the National Guard
               (as defined in section 101 of title 10), members of the organized
               militia of any State, or territory of the United States, the
               Commonwealth of Puerto Rico, or the District of Columbia not
               included within the National Guard (as defined in section 101 of title
               10), and members of the Armed Forces of the United States, while
               engaged in suppressing acts of violence or restoring law and order
               during a civil disorder.

18 U.S.C. § 232(7).

       This Court, like the court in Pugh, does not find the language or definitions of the statute

to be impermissibly vague. Although the statute is broad, it is clear. Consequently, this Court will

not address the legislative history arguments raised by Defendant. See Bostock v. Clayton Cty., --




                                                 8
Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 10 of 20 PageID #: 380




U.S. --, 140 S. Ct. 1731, 1749 (2020) (noting that legislative history is not considered if there is

no ambiguity about how the law applies to the facts before the court).

               1.      Commerce Clause

       Under the Commerce Clause, “Congress shall have Power . . . [t]o regulate Commerce . . .

among the several States.” U.S. CONST. art. I, § 8, cl. 3. Defendant argues that “§ 231(a)(3)

unconstitutionally exceeds Congress’s authority and intrudes into the States’ primary role in

general law enforcement because it broadly applies to purely local conduct and requires only an

attenuated connection to interstate commerce.” (D.I. 25 at 19). Defendant’s argument relies on

United States v. Morrison, 529 U.S. 598 (2000) and United States v. Lopez, 514 U.S. 549 (1995).

Lopez outlined three categories of activity that Congress may regulate under the Commerce

Clause: (1) channels of interstate commerce; (2) instrumentalities of interstate commerce, or

persons or things in interstate commerce; and (3) activities that substantially affect interstate

commerce. Lopez, 514 U.S. at 558-59. Morrison provided clarity to the third Lopez category by

identifying four factors courts should consider to determine if a regulated activity “substantially

affects” interstate commerce: (1) whether Congress made findings regarding the regulated

activity’s impact on interstate commerce; (2) whether the statute contains an “express

jurisdictional element” that limits its reach; (3) whether the regulated activity is commercial or

economic in nature; and (4) whether the link between the prohibited activity and the effect on

interstate commerce is attenuated. Morrison, 529 U.S. at 610-12. The Supreme Court has also

more recently held that activities “substantially affecting” interstate commerce “may be regulated

so long as they substantially affect interstate commerce in the aggregate, even if their individual

impact on interstate commerce is minimal.” Taylor v. United States, --- U.S. ---, 136 S. Ct. 2074,

2079 (2016).




                                                 9
Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 11 of 20 PageID #: 381




        Defendant argues that the jurisdictional element, i.e., “which in any way or degree

obstructs, delays, or adversely affects commerce or the movement of any article or commodity in

commerce” is insufficient. (D.I. 25 at 15). The Court disagrees. As Pugh summarized, “courts

have held that despite Lopez and Morrison, the Government need only show a minimal effect on

interstate commerce when the statute contains an explicit jurisdictional element.” Pugh, No. 1:20-

CR-73-TFM, at *9; 2 see also United States v. Kukafka, 478 F.3d 531 (3d Cir. 2007) (upholding

“Deadbeat Parents Act” where the statute contains an explicit jurisdictional element limiting its

reach to only interstate activity).

        Here, § 231(a)(3) is distinguishable from the statutes that the Supreme Court struck down

in Lopez and Morrison. 3 The jurisdictional element of § 231(a)(3) limits the prohibited conduct

to instances invoking interstate commerce. “It does not encompass all instances where a person

interferes with law enforcement.” Pugh, No. 1:20-CR-73-TFM, at *10. Rather, there must first

be a civil disorder that affects commerce, as defined by § 232(2) where law enforcement is engaged

in the lawful performance of its duties incident to, or during, the civil disorder. 4 Then the



2
        This Court agrees with Pugh that decisions of other circuits are instructive. For example,
        the Sixth Circuit stated, “[i]ndeed, we regard the presence of such a jurisdictional element
        as the touchstone of valid congressional use of its Commerce Clause powers to regulate
        non-commercial activity. United States v. Coleman, 675 F.3d 615, 620 (6th Cir. 2012)
        (upholding the Sex Offender Registration and Notification Act)). The Fourth Circuit
        additionally noted that “Congress may regulate violent conduct interfering with interstate
        commerce even when the conduct itself has a ‘minimal’ effect on such commerce.” United
        States v. Hill, 927 F.3d 188, 199 (4th Cir. 2019) (internal citations omitted).
3
        The statute struck down in Lopez was later reenacted with an explicit jurisdictional hook
        that cured its initial constitutional deficiencies. See 18 U.S.C. § 922(q)(2)(A) (“It shall be
        unlawful for any individual knowingly to possess a firearm that has moved in or that
        otherwise affects interstate or foreign commerce at a place that the individual knows, or
        has reasonable cause to believe, is a school zone.” (emphasis added)).
4
        Defendant argues that the jurisdictional element is insufficient because its language
        requires that “the civil disorder, not the individual’s act, minimally affect[s] commerce.”

                                                 10
Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 12 of 20 PageID #: 382




defendant must commit or attempt to commit an act to obstruct, impede or interfere with the

performance of those duties. Defendant has failed to cite any case in which a statute with an

explicit jurisdictional hook was invalidated based on the Commerce Clause, nor has this Court

found one in its own independent research. Therefore, his challenge to § 231(a)(3) as exceeding

Congress’s Commerce Clause powers fails.

       To the extent Defendant makes a factual challenge as to whether the conduct at issue is

sufficient to have had a substantial effect on interstate commerce, this Court will not decide that

on a motion to dismiss. Defendant may raise this issue at trial should a question remain as to

whether the United States has proved that the alleged activities establish the requisite nexus to

commerce.

               2.      First Amendment

       Defendant next argues that § 231(a)(3) violates the First Amendment in two ways. (D.I. 25

at 27). First, Defendant asserts that it is a “substantially overbroad regulation of protected

expression because it imposes steep criminal penalties on an expansive range of speech and

expressive conduct.” (Id.). Second, Defendant argues that it was “enacted for the express

legislative purpose of suppressing the content of messages favoring civil rights advocacy, and the

statute’s content-based text and purpose fail strict scrutiny.” (Id. at 27-28).

                       a.      Whether § 231(a)(3) is Overbroad

       “Invalidation for overbreadth is . . . not to be casually employed.” United States v.

Williams, 553 U.S. 285, 293 (2008) (internal quotations and citation omitted). Nonetheless,

statutes that “prohibit[] a substantial amount of protected speech” may be overbroad. Id. at 292.



       (D.I. 25 at 23). In doing so, Defendant overlooks that the acts the statute prohibits are
       components of the overall civil disorder. The statute does not purport to criminalize acts
       that are not inherently involved in the civil disorder itself.

                                                  11
Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 13 of 20 PageID #: 383




“Overbreadth attacks have . . . been allowed where the [Supreme] Court thought rights of

association were ensnared in statutes which, by their broad sweep, might result in burdening

innocent associations.” Broadrick v. Oklahoma, 413 U.S. 601, 612 (1973). An otherwise

constitutional statute “may nevertheless be ‘overbroad’ if in its reach it prohibits constitutionally

protected conduct.” Grayned v. City of Rockford, 408 U.S. 104, 114 (1972).

       A court’s first task in a facial challenge to the overbreadth of a statute is to determine

whether it reaches a “substantial amount of constitutionally protected conduct.” City of Houston

v. Hill, 482 U.S. 451, 458 (1987) (internal citations omitted). “Rarely, if ever, will an overbreadth

challenge succeed against a law or regulation that is not specifically addressed to speech or to

conduct necessarily associated with speech.” Virginia v. Hicks, 539 U.S. 113, 124 (2003).

       This Court agrees with the Pugh court that “18 U.S.C. § 231(a)(3) is not a specific statute

regulating speech, but rather applies to conduct.” Pugh, No. 1:20-CR-73-TFM, at *12. The statute

applies to conduct amid a civil disorder, not all conduct. As the Eighth Circuit has stated, “[t]he

short answer to defendant’s contention that the statute prohibits protected speech is that, as we

read it, § 231(a)(3) has no application to speech, but applies only to violent physical acts.” United

States v. Mechanic, 454 F.2d 849, 852 (8th Cir. 1971).

       This Court agrees with Mechanic that § 231(a)(3) applies to conduct, not speech. See also

Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 65-66 (2006) (“[W]e reject[]

the view that conduct can be labeled speech whenever the person engaging in the conduct intends

thereby to express an idea.” (internal quotations omitted)). Given that the language of the statute

states “any act to obstruct, impede, or interfere,” however, this Court does not agree that

§ 231(a)(3) applies only to “violent physical acts.” The act need only be one that obstructs,

impedes, or interferes with law enforcement engaged in the performance of duties incident to, and




                                                 12
Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 14 of 20 PageID #: 384




during a civil disorder. Although it may be likely that violent conduct will be at issue with a

defendant charged under the statute, it is possible for nonviolent acts to also fall within the statute’s

prohibition. This Court, therefore, agrees with the Pugh court in construing “the statute more

broadly to include exactly what it says: ‘any act.’” Pugh, No. 1:20-CR-73-TFM, at *13.

        “Subject to . . . reasonable regulation . . . peaceful demonstrations in public places are

protected by the First Amendment. Of course, where demonstrations turn violent, they lose their

protected quality as expression under the First Amendment.” Grayned, 408 U.S. at 116. Section

231(a)(3) prohibits only certain conduct, i.e. conduct that obstructs, impedes, or interferes with

law enforcement and conduct that occurs during a civil disorder, which is defined, in part, as “any

public disturbance involving acts of violence.” 18 U.S.C. § 232(1). Any such conduct that is

violent would not be protected expression under the First Amendment. Any such conduct

prohibited by the statute that is nonviolent would likely not be protected either given that the

conduct is a component of the overall “civil disorder.”

        On a facial challenge, Defendant must show that the statute reaches a “substantial amount

of constitutionally protected conduct.” City of Houston, 482 U.S. at 458 (emphasis added).

Defendant proffers various hypotheticals of seemingly innocent behavior which could be

prosecuted under the statute. The Supreme Court, however, has made clear that “[t]he mere fact

that one can conceive of some impermissible applications of a statute is not sufficient to render it

susceptible to an overbreadth challenge.” Members of City Council of L.A. v. Taxpayers for

Vincent, 466 U.S. 789, 800 (1984); see also United States v. Hoffman, 334 F. Supp. 504, 509

(D.D.C. 1971) (rejecting First Amendment challenge to § 231(a)(3) where defendant set forth

examples of hypothetical situations which defendant contended would result in unconstitutional




                                                   13
Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 15 of 20 PageID #: 385




applications of the statute). Nothing in § 231(a)(3) prohibits peaceful expression or association,

therefore, this Court declines to find the statute to be overbroad.

                       b.      Whether § 231(a)(3) is Content Based

       Defendant argues that § 231(a)(3) regulates the content of protected expression without a

permissible justification. “[A]bove all else, the First Amendment means that government has no

power to restrict expression because of its message, its ideas, its subject matter, or its content.”

Police Dep’t of Chicago v. Mosley, 408 U.S. 92, 95 (1972). “Content-based laws – those that

target speech based on its communicative content – are [subject to strict scrutiny].” Reed v. Town

of Gilbert, 576 U.S. 155, 163 (2015).

       A court must first consider whether the regulation of speech, on its face, “draws distinctions

based on the message a speaker conveys.” Id. at 163. The Supreme Court has “also recognized a

separate and additional category of laws that, though facially content neutral, will be considered

content-based regulations of speech: laws that cannot be ‘justified without reference to the content

of the regulated speech,’ or that were adopted by the government ‘because of disagreement with

the message [the speech] conveys.’” Id. at 164 (citing Ward v. Rock Against Racism, 491 U.S.

781, 791 (1989)). “A law that is content based on its face is subject to strict scrutiny regardless of

the government’s benign motive, content-neutral justification, or lack of animus toward the ideas

contained in the regulated speech.” Id. at 166 (internal quotations and citation omitted)).

       Here, § 231 is content-neutral on its face. Consequently, this Court must look to the second

part of the test outlined in Reed, i.e., whether the regulation was enacted for the suppression of free

expression. Defendant devotes extensive discussion to Senator Russell B. Long of Louisiana. This

Court does not find this evidence sufficient to deem the statute a content-based regulation of

speech. This Court agrees with Pugh that “the negative intentions of a single senator cannot be




                                                  14
Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 16 of 20 PageID #: 386




imputed to all proponents of the bill.” Pugh, No. 1:20-CR-73-TFM, at *15. Moreover, as Pugh

noted, Senator Long ultimately voted against the bill. Id.

       “The principal inquiry in determining content neutrality . . . is whether the government has

adopted a regulation of speech because of disagreement with the message it conveys.” Ward, 491

U.S. at 791. This Court finds that § 231(a)(3) does not prohibit speech based on its content and

thus is not a content-based regulation of speech. Indeed, that the statute has been utilized in

prosecutions in a variety of contexts undermines the Defendant’s assertion that it is a content-

based regulation of speech. Consequently, strict scrutiny does not apply, and the statute does not

violate the First Amendment. 5

               3.      Fifth Amendment Due Process

       Defendant asserts that § 231(a)(3) is unconstitutionally vague in violation of the Due

Process Clause of the Fifth Amendment. (D.I. 25 at 37). “No one may be required at peril of life,

liberty or property to speculate as to the meaning of penal statutes.” Lanzetta v. New Jersey, 306

U.S. 451, 453 (1939). “It is established that a law fails to meet the requirements of the Due Process

Clause if it is so vague and standardless that it leaves the public uncertain as to the conduct it

prohibits . . . .” Giacco v. Pennsylvania, 382 U.S. 399, 402 (1966). “Vagueness may invalidate a

criminal law for either of two independent reasons. First, it may fail to provide the kind of notice

that will enable ordinary people to understand what conduct it prohibits; second, it may authorize

and even encourage arbitrary and discriminatory enforcement.” City of Chicago v. Morales, 527

U.S. 41, 56 (1999) (citing Kolender v. Lawson, 461 U.S. 352, 357 (1983)). A criminal statute

“need only give ‘fair warning’ that certain conduct is prohibited.” San Filippo v. Bongiovanni,

961 F.2d 1125, 1136 (3d Cir. 1992) (quoting Colten v. Kentucky, 407 U.S. 104, 110 (1972)).



5
       Defendant does not argue that the statute is unconstitutional if strict scrutiny does not apply.

                                                 15
Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 17 of 20 PageID #: 387




       The court must consider “whether a statute is vague as applied to the particular facts at

issue, for ‘[a] plaintiff who engages in some conduct that is clearly proscribed cannot complain of

the vagueness of the law as applied to the conduct of others.’” Holder v. Humanitarian L. Project,

561 U.S. 1, 18-19 (2010) (quoting Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S.

489, 495 (1982)).     Moreover, void-for-vagueness challenges are separate and distinct from

overbreadth challenges. See Id. at 20.

       Defendant does not have standing to bring a facial vagueness challenge. To do so,

Defendant would first have to demonstrate that § 231(a)(3) is vague as applied to his conduct

before raising a facial vagueness challenge. He fails to do so. Consequently, the motion to dismiss

on this basis is denied.

       C.      Sufficiency of the Indictment

       “In all criminal prosecutions, the accused shall enjoy the right . . . to be informed of the

nature and cause of the accusation . . . .” U.S. CONST. AMEND. VI. An Indictment “must be a

plain, concise, and definite written statement of the essential facts constituting the offense charged”

and include the “provision of law that the defendant is alleged to have violated.” FED. R. CRIM. P.

7(c)(1).

       An indictment is sufficient if it “(1) contains the elements of the offense intended to be

charged, (2) sufficiently apprises the defendant of what he must be prepared to meet, and (3) allows

the defendant to show with accuracy to what extent he may plead a former acquittal or conviction

in the event of a subsequent prosecution.” United States v. Kemp, 500 F.3d 257, 280 (3d Cir. 2007)

(quoting United States v. Vitillo, 490 F.3d 314 (3d Cir. 2007)). “[N]o greater specificity than the

statutory language is required so long as there is sufficient factual orientation to permit the

defendant to prepare his defense and to invoke double jeopardy in the event of a subsequent




                                                  16
Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 18 of 20 PageID #: 388




prosecution.” United States v. Rankin, 870 F.2d 109, 112 (3d Cir. 1989) (internal citations

omitted).

        “It is generally sufficient that an indictment set forth the offense in the words of the statute

itself, as long as ‘those words of themselves fully, directly, and expressly, without any uncertainty

or ambiguity, set forth all the elements necessary to constitute the offense intended to be

punished.’” Hamling v. United States, 418 U.S. 87, 117 (1974) (quoting United States v. Carll,

105 U.S. 611, 612 (1882)). “The test is not whether the indictment could have been framed in a

more satisfactory manner but whether it conforms to the minimal constitutional standards.” United

States v. Olatunji, 872 F.2d 1161, 1168 (3d Cir. 1989) (internal quotations and citation omitted).

An indictment that tracks the language of the statute and is supplemented by specific allegations

of the activity giving rise to the charge is sufficient. See id.

        As noted above, the Indictment against Defendant stated:

                On or about May 30, 2020, in the District of Delaware, the
                defendant, ADRIAN WOOD, did knowingly commit an act to
                obstruct, impede, and interfere with a law enforcement officer
                lawfully engaged in the lawful performance of the officer’s official
                duties incident to and during the commission of a civil disorder,
                which obstructed, delayed, and adversely affected commerce and
                the movement of articles or commodities in commerce, namely: the
                defendant, ADRIAN WOOD, incident to and during the
                commission of a civil disorder, knowingly and willfully caused
                damage to a police officer’s police vehicle by throwing a hard
                projectile through the back window of the vehicle while the police
                officer was engaged in the lawful performance of official duties. In
                violation of 18 U.S.C. § 231(a)(3).

(D.I. 13). Although the Indictment is not detailed, it complies with Rule 7(c)(1). The Indictment

largely tracks the language of the statute and is supplemented by specific allegations of the activity

that gave rise to the charge. See Olatunji, 872 F.2d at 1168. For example, it includes the date and

location of the offense and specifies that Defendant “caused damage to a police officer’s police

vehicle by throwing a hard projectile through the back window of the vehicle while the police


                                                   17
Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 19 of 20 PageID #: 389




officer was engaged in the lawful performance of official duties.” This is sufficient to inform

Defendant of the nature of the facts and circumstances surrounding the offense with which he was

charged. Thus, upon receiving the Indictment, Defendant was apprised of what he must be

prepared to defend and capable of determining to what extent he could invoke double jeopardy.

As such, the Indictment passes constitutional muster.

       Although, the Court finds the Indictment to be sufficient to survive dismissal, it will

address other points raised by Defendant in his motion to dismiss. First, Defendant accuses the

United States of mass-producing indictments with identical language except for the names and

dates of the offenses, none of which involve “specificity regarding the acts or circumstances other

than conclusory allegations.” (D.I. 25 at 42). This, however, fails to recognize that the Indictment

against Defendant, clearly stated the acts and circumstances for which Defendant was charged,

i.e., Defendant threw a “hard projectile through the back window of the [police] vehicle while the

police officer was engaged in the lawful performance of official duties.” (D.I. 13). 6 Consequently,

this Court fails to see the merit in Defendant taking issue with the Indictment containing

“conclusory allegations.” (D.I. 25 at 42).

       Next, Defendant attacks the Indictment claiming that it fails both the notice and

presentment requirements of the Fifth and Sixth Amendments. (Id. at 43). Both arguments are

without merit. Defendant claims that the “indictment’s only deviation from duplicating the exact

statutory language of § 231(a)(3) are the addition of ‘violent’ to describe the act and charged

mental states of ‘knowingly’ and ‘for the intended purpose.’” (Id.). This Court has reviewed the




6
       Moreover, “[a] ruling on a motion to dismiss is not . . . ‘a permissible vehicle for addressing
       the sufficiency of the government’s evidence.’” United States v. Bergin, 650 F.3d 257,
       265 (3d Cir. 2011) (quoting United States v. DeLaurentis, 230 F.3d 659, 660-61 (3d Cir.
       2000)).

                                                 18
Case 1:20-cr-00056-MN Document 33 Filed 07/20/21 Page 20 of 20 PageID #: 390




language of the Indictment closely, and notes that the word “violent” does not appear anywhere in

the document. 7 Furthermore, as this Court indicated previously, the Indictment includes more than

just the statutory language. It includes information on the conduct, specific to Defendant, which

gave rise to the United States charging him with a violation of § 231(a)(3), giving Defendant

appropriate notice. The Indictment, therefore, is sufficient and the motion is denied.

V.     CONCLUSION
       THEREFORE, for the reasons articulated above, IT IS HEREBY ORDERED that

Defendant’s Motion to Dismiss for Selective Prosecution (D.I. 22) and Defendant’s Motion to

Dismiss Indictment (D.I. 25) are DENIED.




7
       The argument in Defendant’s motion seems to be tailored to the indictment filed against
       the defendant in Pugh.

                                                19
